Citation Nr: 1118024	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-35 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to January 2005, and he is a Purple Heart recipient.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The Veteran testified before the undersigned Acting Veterans Law Judge in May 2009, via a videoconference hearing from the RO.  A transcript of that hearing is associated with the claims file.  

The Board notes that the RO only adjudicated the issue of entitlement to an increased rating for PTSD, granting a schedular rating of 30 percent.  However, the Veteran reported to his VA provider in July 2007 that he last worked full-time in 2005, and his representative argued during the Board hearing that he is unemployable due to his PTSD.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a total disability rating on the basis of individual unemployability due to service-connected disability (TDIU) will be considered "part and parcel" of the claim for benefits for the underlying disability.  In such cases, a request for a TDIU is not a separate "claim" for benefits but, rather, is an attempt to obtain an appropriate disability rating, either as part of the initial adjudication of a claim or as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Accordingly, the issue on appeal has been recharacterized as stated on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Further development is necessary for a fair adjudication of the Veteran's claim.  Specifically, the Veteran has submitted a partial May 2009 VA treatment record indicating a Global Assessment of Functioning (GAF) score of 45, which is a significant decrease from the GAF score of 60 that was assigned during the most recent VA examination in August 2007.  Additionally, the Veteran has reported treatment at the Newington VA Medical Center (MC) and the West Haven VAMC, and the most recent records obtained from such facilities are dated in August 2008.  The Veteran has also reported participation in the VA Vocational Rehabilitation (Voc Rehab) program, as well as mental health treatment through the Vet Center.  See, e.g., July 2007 and July 2008 VA treatment records; hearing transcript.  Records from those facilities have also not been associated with the claims file.  

In summary, pertinent records remain outstanding, and a new VA examination is necessary because the available evidence is too old to adequately evaluate the current severity of the Veteran's PTSD.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995).  Accordingly, the case must be remanded to obtain all pertinent, outstanding VA treatment records from the Newington VAMC and West Haven VAMC, specifically to include mental health treatment records.  Requests should also be made for the Veteran's Voc Rehab folder and any Vet Center treatment records.  The Veteran must provide any necessary releases or authorizations to allow VA to obtain such records.  After all available, pertinent treatment records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current severity of his PTSD.  The examiner should measure and record the severity of the Veteran's PTSD symptomatology, and offer an opinion as to whether he is unemployable for VA purposes as a result of his PTSD.  As noted above, a claim for a TDIU has been raised by the evidence of record, as part and parcel of the Veteran's claim for an increased rating for PTSD.  See Rice, 22 Vet. App. at 453-54.  

As the Veteran has not been notified of the evidence and information necessary to establish entitlement to a TDIU, he should be provided with such notice upon remand.  A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Generally, certain percentage thresholds must be met to be eligible for a TDIU.  However, if these threshold criteria are not met, but the evidence reflects that a veteran is unemployable by reason of service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for extra-schedular consideration of a TDIU.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In determining unemployability for VA purposes, consideration may be given to the level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter notifying him of the information and evidence required to substantiate his inferred claim for a TDIU.

2.  After obtaining any necessary authorizations or releases from the Veteran, request copies of all pertinent, outstanding treatment records, specifically to include all mental health records from the Newington VAMC and West Haven VAMC dated since August 2008, as well as all records from the Vet Center, and the Veteran's Voc Rehab folder.  

3.  All requests for the above-described records and all responses, including negative responses, must be documented in the claims file.  If any records cannot be obtained after appropriate efforts have been expended, the Veteran should be notified and allowed an opportunity to provide such records.

4.  After completing the above-described development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current severity of his PTSD.  The entire claims file should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner should record the manifestations and severity of the Veteran's PTSD, to include the degree of social and occupational impairment, as well as a GAF score.  Additionally, the examiner should offer an opinion as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  In offering this opinion, the examiner should consider the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

Any opinion must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If an opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why an opinion cannot be offered.

5.  After completing any further development as may be indicated by any response received upon remand, readjudicate the increased rating claim, to include entitlement to a TDIU due to service connected PTSD, based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

